 WONDER MARKETS, INC.Wonder Markets, Inc. and Retail Employees UnionLocal 1445,' United Food and Commercial WorkersInternational Union, AFL-CIO. Case I --CA-14041November 7, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBFRS MURPHYAND TRUESDAI.EOn November 9, 1978, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thbrity in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.2andconclusions of the Administrative Law Judge, asmodified herein,3and to adopt his recommended Or-der, as modified herein.We agree with the Administrative Law Judge'sfindings that Respondent violated Section 8(a)(1) ofthe Act by its various acts of granting benefits to,interrogating, surveilling, and threatening employees.Contrary to the Administrative Law Judge, however,we find that Respondent did not violate Section8(a)(3) of the Act when it suspended and later dis-charged employee James Cooney, Jr., inasmuch asRespondent has established that it was unaware ofCooney's union activities when it suspended him, andthat it did not consider his union activities when itlater discharged him.We do not question the Administrative LawJudge's conclusion that Respondent harbored animustowards the Union; that conclusion is amply sup-ported by the numerous violations of Section 8(a)(1)of the Act during the organizing campaign. However,we find that the record shows that Cooney's suspen-I The name of the Charging Party, formerl) Retail Employees Union Lo-cal 1445, R.C.I.A.. AFL CIO, has been amended to reflect the change result-ing from the merger of Retail Clerks International Association and Amalga-mated Meatcutters and Butcher Workmen of North America on June 7,1979.2 Respondent and the General Counsel have excepted to certain credibilityfindings made by the Administrative Law Judge It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with respectto credibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dr' Wall Products,Inc, 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findings.3We adopt the Administrative Law Judge's recommended broad cease-and-desist order because Respondent has shown in this and an earlier casereported at 236 NLRB 787 (1978) a proclivity to violate the Act. See Hlck-moull Foods, Inc., 242 NLRB 1357 (1979).sion and later discharge were justified by the serious-ness of his misbehavior toward his supervisors, partic-ularly his actions with regard to Robert Bachand, andwere the actual cause of the action taken against him.The credited testimony establishes that, on January10, after a heated disagreement with the meat depart-ment manager, Robert Zeena, and the head meatcut-ter, Bachand, Cooney entered the room holding aknife and told Bachand that "at a later time I willdiscuss this incident with you." Respondent's lowerlevel management issued Cooney a reprimand for thisincident: it is not alleged, and the AdministrativeLaw Judge does not find, that this reprimand wasunlawfully motivated. A short time later, Respon-dent's president, David Gould, was informed of Coo-ney's behavior and reprimand; because of the serious-ness of the incident, he directed that Cooney besuspended pending a more thorough investigation.Cooney testified that, on receiving the reprimand,he notified his immediate superiors that he had re-cently signed a union card. Respondent's witnessesdenied that Cooney made such a statement, andGould testified that he did not know Cooney hadsigned a union card when he upgraded the reprimandto a suspension. The Administrative Law Judge cred-ited Cooney's testimony and found that, upon learn-ing Cooney had signed a union card, Respondent re-versed its decision on the legitimate reprimand andunlawfully imposed the more severe penalty of sus-pension.The Administrative Law Judge further found that,on the next day, while he was on suspension, Coo-ney's threats toward Bachand escalated. At that time,Cooney and Union Representative Robert Whitney,in separate vechicles, pursued Bachand in his car.When Bachand stopped and got out of his vehicle,they engaged in an acrimonious argument with him.While no blows were exchanged, the argument wasexplosive enough to prompt others in the area to sum-mon police officers to break up the exchange. Re-spondent and the police department then investigatedthe incident and, based on Bachand's account of theincident, apparently concluded that Cooney hadthreatened Bachand. The Administrative Law Judgealso found that Cooney had threatened Bachand.However, because he concluded that Respondentbased its discharge decision in part on the earlier inci-dent, including Cooney's revelation that he hadsigned a union card, the Administrative Law Judgefound that the discharge was based in part on Coo-ney's union activities.As noted above, we find, contrary to the Adminis-trative Law Judge, that the suspension was not un-lawfully motivated, and therefore do not find thatpartial reliance on the incidents surrounding that sus-pension tainted the decision to discharge Cooney.246 NLRB No. 56375 [7DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record does not support the finding by the Ad-ministrative Law Judge that Respondent's change ofCooney's reprimand to a suspension was unlawful.Underlying this finding by the Administrative LawJudge is his credibility ruling that, upon receiving thereprimand, Cooney informed Respondent that he hadsigned a union card. Before proceeding, it must benoted that the Administrative Law Judge stated thatCooney was not a particularly impressive witness,and that he would not credit Cooney where his testi-mony was contradicted by Respondent's witnessesunless Cooney's testimony was corroborated by eithercircumstantial or credible testimonial evidence. Withregard to Cooney's testimony that he had informedRespondent's management that he had signed aunion card, the Administrative Law Judge foundCooney's testimony was supported by both types ofevidence. Circumstantially, the Administrative LawJudge found that the sudden change in discipline vio-lated the "generally recognized principle of manage-ment that discipline once imposed is not changed oraltered." We are unaware of the existence of any such"generally recognized principle of management," andwe draw no adverse inference from the subsequentupgrading of Cooney's discipline. We believe that, re-gardless of the manner in which the knife was held atthe time, the incident was intimidating at the least,and Respondent's officials were not acting unreason-ably in later determining that the circumstances sur-rounding this incident deserved a more extensive in-vestigation than was possible on the spot.Accordingly, we find no circumstantial evidence sup-porting Cooney's suspect testimony.The Administrative Law Judge also found thatCooney's testimony was supported by employeeO'Connor's testimony regarding conversations thatO'Connor had with Supervisor Cassino. O'Connorcredibly testified that, on January 13, he had a ram-bling 2-hour conversation with Cassino regardingCooney's disciplinary problems. During that conver-sation Cassino told O'Connor that Cooney's pros-pects for a promotion into management had beenlooking good until "he had to go ahead and blow itby signing a union card."4According to O'Connor'scredited testimony, Cassino then informed O'Connorthat Cooney's discharge stemmed from the JanuaryI incident on the roadway where Cooney had pur-sued and threatened Bachand. The AdministrativeLaw Judge found that Cassino's statement regardingCooney's signing of the union card and the blowingof his chances for a promotion into management im-plied that his signing of a union card also played apart in his suspension. We disagree and cannot drawsuch an inference from Cassino's statement, particu-4 Respondent concedes that it was aware of Co(xney's union actis ity when(assino and O'Connor spoke on January 13.larly in light of O'Connor's credited testimony thatCassino also explained that Cooney's dischargestemmed from his altercation with Bachand on Janu-ary II on the roadway. Nowhere in O'Connor's testi-mony does he indicate that Cassino implied that thesuspension played any part whatsoever in the dis-charge. Accordingly, Cassino's statement impliednothing more than that management ceased consider-ing Cooney for a managerial promotion, and it doesnot corroborate Cooney's testimony that he informedmanagement that he had signed a union card.5In the absence of either circumstantial or credibletestimonial evidence corroborating Cooney's testi-mony that he informed management that he hadsigned a union card, there is no support for the Ad-ministrative Law Judge's finding that Respondentwas aware of Cooney's union activity when it up-graded his reprimand to a suspension. Accordingly,there is no record support for the finding that Coo-ney's suspension was unlawfully motivated. We find,therefore, that Cooney's suspension was not unlawfuland, in addition, therefore, that any subsequent par-tial reliance on that suspension did not taint his laterdischarge.6Accordingly, we find, contrary to the Ad-ministrative Law Judge, that Respondent did not vio-late Section 8(a)(3) and (1) of the Act by suspendingand discharging James Cooney, Jr.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, WonderMarkets, Inc., Worcester and Shrewsbury. Massachu-' In refusing to adopt the Administrative Law Judge's credibility rulingregarding Cooney's testimony, we do not base our position on a reversal of'the Administratise .aw Judge's observation of' demeanor, but, as pointedout above, our result is based on the weight of the evidence. established oradmitted facts. inherent probabilities, and reasonable inferences drawn fromthe record. See Northridge Knitting ills,. Inc. 223 NLRB 230, 235 1976).See also El Rancho Marketr. 235 NI.RB 468 (1978). and Warren L. Rose(asings. Inc. d/bl/a I' & W' (asting, 231 NlRB 912 19771). In fact. sincethere is no supportable evidence to corroborate Cooney's testimony, ourfindings are based on the Administrative L3aw Judge's demeanor observationthat ('oonev's testimony is not to be credited where it is contradicted by thetestimony of Respondent's witnesses.6 Even if Respondent was aware that ('(one) had signed a union cardprior to upgrading his reprimand to a suspension, it is not clear to us thatRespondent placed an) reliance on the suspensio in discharging Cooney.Ihe "Change of Status Report" prepared by Respondent at the time of thedischarge reads: "James Cooney was terminated on 1 14 78 as per instruc-tion of David Gould ('ause due to incidents of the past week." (learly, all ofthe "incidents" that C(ooney had been involved in. the January I I confronta-lion on the roadway. the January ;O threat to Bachand, and his insubordina-tion. did not involve concerted activity. hus. even if the suspension wereunlawfully motivated. the suspension was not an "incident," and the recordcontains no evidence that Respondent relied on the change in disciplinewhen it discharged ('ioone) rather than the unprotected activity engenderingthe discipline At most, when Respondent discharged ('(otoy. It consideredhis unprotected conduct during the preitous week.376 WONDER MARKETS. INC.setts, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Delete paragraphs (a) and 2(a) and (b) and re-letter the subsequent paragraphs accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoTICE To EMPI.OYEESPOSTED BY ORDER OF TENAIIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence and cross-examine witnesses,the National Labor Relations Board has found thatwe violated the National Labor Relations Act, asamended, and has ordered us to post this notice andto carry out its provisions.WE WILL NOT coercively interrogate employ-ees through attitude surveys or otherwise con-cerning their union sentiments and activities.WE WILL NOT solicit employee grievances andconcerns during the course of a union organiza-tional campaign and impliedly promise to act onsuch grievances and concerns to induce employ-ees to forego their union support.WE WIILL NOT increase health insurance contri-butions or grant other benefits to employees toinduce them to refrain from supporting theUnion.WE WILL NOT threaten employees that thestores will be sold or that they will lose benefits ifthey select a union to represent them.WE WILL NOT threaten employees with dis-charge or other reprisals for engaging in unionactivities or imply to employees that an em-ployee was discharged for union activity.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section 7 ofthe National Labor Relations Act. These rightsinclude the right to engage in self-organization.to form, join, or assist labor organizations; tobargain collectively through representatives oftheir own choosing, and to engage in other con-certed activities for the purpose of collective bar-gaining or other mutual aid or protection, and torefrain from the exercise of any or all such activi-ties.All our employees are free to become, remain, orrefuse to become or remain, members of Retail Em-ployees Union Local 1445, United Food and Com-mercial Workers International Union, AFL-CIO, orany other labor organization.WONDER MARKETS., INC.DECISIONSIAIIMFENI ()F Tlte CASEHulIoN S. BRANDION. Administrative Law Judge: Thiscase was heard before me at Boston. Massachusetts, on July17. 19, and 20, 1978. The charge was filed by Retail Flm-ployees Union Local 1445. R.C.I.A.. AFL CIO, hereincalled the Union, on January 12. 19781 (amended January27), and the complaint was issued on March 8. The primaryissues with respect to violations of Section 8(a)(1) of theNational Labor Relations Act, as amended, herein calledthe Act, are whether Wonder Markets, Inc., herein calledRespondent (a) unlawfully conducted an attitude surveyaimed at determining employees' union sentiments. (b) un-lawfully granted employees benefits as a result of the sur-vey, (c) unlawfully threatened to sell its stores if the Uniongot in, (d) unlawfully threatened employees that Respon-dent did not need to exist if the Union got in: (e) unlawfullythreatened employees that if the Union got in they wouldhave to fight for every benefit and bargaining would "startfrom scratch"; (f) unlawfully questioned employees abouttheir union sentiments and the sentiments of other employ-ees. (g) unlawfully asked employees what it could do tokeep the union campaign from growing, (h) unlawfully so-licited a negative statement from an employee regardinganother employee with the implied intent of using the state-ment to retaliate against the employee because of his unionactivities, (i) unlawfully instituted a "hotline" or suggestionbox system for soliciting grievances and keeping track ofthe union activities and sentiments of its employees; and j)told an employee that another employee was dischargedbecause he had signed a union card. An issue is also raisedby the complaint and answer with respect to a violation ofSection 8(a)(3) and (I1) of the Act by Respondent in thesuspension on January 10 of its employees James Cooney,Jr., and Cooney's subsequent discharge on or about Janu-ary 12.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent. aswell as Respondent's oral argument at the hearing, I makethe following:FINDINGS OF FACTI. JURISDI(CTIONRespondent, a Massachusetts corporation, is engaged inthe retail sale and distribution of meats. produce. groceries,I All dates are 1978 unless otherwise stated. While the complaint alleges.and Respondents answer admits, that the charge as filed and served onJanuar 10. the (General (Counsels formal papers. CG. Exhs l(a) and (h)clearly establish that the charge was filed on JanuarN 12 and sersed onRespondent on or ahoul January 13.377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand related products with its principal office, store, andplace of business on Sunderland Road in Worcester, Massa-chusetts. It also operates other stores, including a storecalled store 10 in Shrewsbury, Massachusetts. Respondent.in the conduct of its business, has a gross annual volume ofbusiness in excess of $500,000 and annually receives at itsMassachusetts locations goods and materials valued in ex-cess of $50,000 directly from points outside the Common-wealth of Massachusetts. The complaint alleges, the answeradmits, and I find that Respondent is engaged in commercewithin the meaning of the Act.2II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatRetail Employees Union Local 1445, R.C.I.A., AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.Il. ALLEGED UNFAIR I.ABOR PRACTICESA. BackgroundIn August 1976 the Union began a campaign to organizeRespondent's meat department employees. However, inlate 1976 the Union filed a petition, Case I -RC- 14729, withthe Board seeking an election in a unit of meat departmentemployees of only one of Respondent's stores, store 10 atShrewsbury. The petition was dismissed on January 25,1977, by the Regional Director on the basis that a single-store unit would be inappropriate in view of the integratednature of Respondent's operations. That dismissal was ineffect sustained by the Board in its refusal on March 8,1977, to review the Regional Director's decision.' Theunion campaign continued and, according to a statement ofRespondent's counsel on the record, concurred in by theGeneral Counsel, a new petition was filed by the Union onSeptember I or 2, 1977, seeking a unit of all stores.See Sec. 2(2), (6), and (7) of the Act.The foregoing is based on the Decision of the Board affirming in substan-tial part the Decision of Administrative Law Judge Marvin Roth in WonderMarkets, Inc., 236 NLRB 787 (1978), of which the General Counsel re-quested that I take official notice. That request was granted. Barnes andNoble Bookstores, Inc., 233 NLRB 1326 (19771: West Point ManufacturingCo., Wellington Mill Division, 142 NLRB 1161, fn. 3 (1963). Respondent inits post-hearing brief also requested that I take official notice of the tran-script in the prior case and enclosed excerpts of the transcript. The GeneralCounsel filed a post-hearing opposition to Respondent's request on the basisthat the request was inconsistent with a ruling made by me at the hearingexcluding a line of questioning. Respondent filed a response to the GeneralCounsel's opposition, pointing out that that there was no such ruling andthus no inconsistency. In agreement with Respondent's position on the point,and pursuant to its request, I have taken official notice of the specific recordpages in the earlier case cited by Respondent and attached to its brief. Thosepages relate to the presence or absence of a continuing union campaign atRespondent's stores after March 8. 1977. and Respondent's knowledgethereof. However. I make no independent findings based on the cited pagesand rely instead, to the extent relevant, upon the conclusions of Administra-tive Law Judge Roth, affirmed by the Board, that the union activity wascontinued by the discriminatee in that case and witness in the case subjudice,Robert Whitney, in store 10 after March 1977 and that Respondent wasaware of such activities.B. The Alleged 8(a)(1) IV'iolations1. The employee attitude survey and Respondent's grantof increased Blue Cross/Blue Shield contributionsThe complaint alleged that since "on or about August 3,1977," Respondent required employees to answer an em-ployee attitude survey that included questions aimed at de-termining an employee's union/nonunion sentiments andsolicited complaints and/or grievances and employee iden-tification date. The complaint also alleges that, as a result ofthe survey, Respondent granted employees a benefit in in-creasing its share of payments to employee Blue Cross/BlueShield coverage.The survey was admittedly conducted or administered byRespondent, although the record does not establish exactlywhen it was administered. Respondent argues that the alle-gation regarding the survey should be dismissed summarily,since there was no evidence presented regarding the circum-stances of the taking of the survey, the dates of the survey,the employees to whom the survey was given, or the illegaluse of the survey.The evidence presented by the General Counsel includedthe survey itself, with a list of instructions for store manag-ers regarding the administration of the attitude survey topart-time employees. That list of instructions refers to a"recent" attitude survey of full-time employees and directsthat three separate meetings on the survey should be held sothat all shifts of part-timers may be covered by the survey.Instructions to be given the employee participants includedinformation that the survey would be confidential, that theemployees were not to sign the surveys, and that a consult-ing firm would analyze the survey and "come back to us inabout four weeks with some conclusions based on the sur-vey." The record also contains evidence in the form of aletter announcement from Respondent to its employeesdated September 1, 1977, that, based upon "preliminaryresults" received from the survey, Respondent was going todo "something immediately to show that we are seriousabout taking action on problems that bother you." The let-ter then proceeded to announce Respondent's increase of itsshare of contributions to the employee Blue Cross/BlueShield insurance, thereby decreasing employee contribu-tions. In view of Respondent's effort to take "immediate"action on its survey results and since the instructions onadministration of the survey indicated that results could beexpected in about 4 weeks, I infer and conclude that thesurvey was administered on or about August 3, 1977, asalleged by the complaint. Accordingly, I reject Respon-dent's argument that the timing or circumstances of thesurvey were not established.There remains the issue of the legality of the survey. Thesurvey consists of 71 statements or assertions with corre-lated boxes for employees to mark whether they stronglyagree, agree, disagree, or strongly disagree with the state-ments. Statement 42 says, "I do not think I need a union toact and speak for me." While the survey instructs employ-ees not to sign the survey, it does provide spaces for theemployee to fill in his department, his length of time withRespondent, and whether or not he is full or part time.While the survey does not specifically solicit grievances, the378 WONDER MARKETS, IN('.employee responses to a significant number of statements inthe survey could clearly reflect what they considered to be"grievances."4Some statements in the survey require anemployee "fill in the blank" response.It is the General Counsel's position that the survey didnot conform to the standards set forth by the Board inStruksnes Construction Co., Inc.. 165 NLRB 1062 (1967),involving the polling of employees regarding their unionsentiments. Respondent, on the other hand, argues that theevidence submitted was insufficient to establish that Re-spondent knew of any renewed union campaign among itsemployees at the time of the survey. Moreover, Respondentcontends that in any event the survey was lawful becausethe survey was anonymous, it was evaluated by an outsideconsulting firm, and there was no evidence that it was de-signed to interfere with any organizational effort. In sup-port of its position Respondent cites ITT Telecommunica-tions, Division of International Telephone & TelegraphCorporation, 183 NLRB 1129 (1970).ConclusionI initially reject Respondent's contention that it did notknow of an active union campaign at the time the surveywas conducted. The findings of the Board involving Re-spondent in the prior case, supra, clearly establish that Re-spondent had knowledge of the renewed union activity ofRobert Whitney and, further, that Respondent laid Whit-ney off because of that activity in violation of Section8(a)(3) and (1) of the Act, on May 14, 1977. While Respon-dent may have expected that the effect of such layoff wouldhave discouraged further union activity on the part of itsemployees, Administrative Law Judge Roth in his Decisionin the prior case specifically found that after his layoffWhitney extended his organizational activities throughoutRespondent's meat department operations. Based uponsuch findings and given Respondent's abiding interest in itsemployees' union activities, as noted by Judge Roth's con-clusion that Respondent "went to great lengths to ascertainand record the union activities and attitudes of' its enmploy-ees, I find it highly improbable that Respondent would nothave known of the continuing nature of the union cam-paign. Thus, I conclude that Respondent was aware in Au-gust 1977, at the time of its survey, that the union activityamong meat department employees was continuing.I also find the ITT Telecommunications case, supra, citedby Respondent in support of its position on the survey, tobe inapposite to the instant case. There, the Board foundthat a questionnaire by an employer concerning employees'working conditions and eliciting employees' complaints at4 For example, a "disagree" response to the following statements in thesurvey would reveal employee concerns equivalent to grievances:Statement 6 reads: "Vacation policy in the Company is fair."Statement 37 and 38 read: "Our benefits are as good as most other super-market companies in this area. I am treated as fairly as anyone else."Statement 71 reads: "I feel that the Company pays a fair share of theinsurance costs.""Agree" responses to other survey negative statements would likewise re-veal similar employee concerns. e.g.. statement 25. "This company expectstoo much from me." The clear implication of Respondent's September 10letter is that a purpose of the survey was to discover "problems" botheringemployeesgroup meetings did not constitute interrogation of em-ployee attitudes toward unionism violative of Section8(a)( I ). But there the employees were instructed not only tonot indicate on the questionnaire their names but also notto indicate their departments or supervisors. In the instantcase the survey sought data as to department and length ofservice which could serve clearly to identifN employees.Moreover, in ITT Telecommunications the question regard-ing union activity related to the union sentiments of otheremployees and would not necessarily have reflected theunion sentiments of the employee completing the question-naire. There, the question or statement to be responded towas: "[Mlany company employees I know would like to seethe Union get in." The response sought by the statementregarding unions in the survey involved herein would spe-cifically reveal the union sentiments of the employee re-sponding. That, coupled with a means of identification ofthe responder contained in the survey and the absence ofassurances against reprisals. tends to make it coercive andviolative of Section 8(a)(1). as the General Counsel alleges.Finally, the Board stated in the ITT Telecommunicationscase:The solicitation of employee grievances by an em-ployer is not illegal unless accompanied by an expressor implied promise of benefits specifically aimed at in-terfering with, restraining, and coercing employees intheir organizational effort. It does not appear here],upon consideration of all attendant circumstances, thatthe actions of the Respondent were taken with this ob-jective. Therefore. such conduct as taken by the Re-spondent, we conclude, does not violate Section 8(a)(1)of the Act. 1183 NLRB at 1129.1The same cannot be said of Respondent here. Theinstructions for store managers in conducting the employeeattitude survey included specifically advising employees."We will let everybody know what results from the surveyand what management is going to do to correct our prob-lems indicated on the survey," and "[Wlhile we will notpromise that we can immediately solve everything broughtout by the survey, we do promise to take action and de-velop a plan to solve these problems."5These statementsclearly imply promises of remedial action in response tocomplaints disclosed by the survey. Indeed, Respondent an-nounced on September 1, 1977, that as a result of the sur-vey it was increasing its contributions to the employees'hospitalization insurance coverage. Accordingly, I concludethat Respondent's actions in conducting the employee sur-vey and soliciting grievances of employees thereby at a timewhen it was aware of organizational efforts had an object ofinterfering with, restraining, and coercing employees intheir organizational efforts. I therefore find that Respon-dent by its actions in this regard violated Section 8(a)(1) ofthe Act. Moreover, I conclude that Respondent's grant of abenefit to its employees in the form of an increase in itsshare of contributions to Blue Cross/Blue Shield coverage* G.('. Exh. 14. See also G.('. Exh. 29. a series of "hotline" responses nwhich Respondent b a "hotline" announcement dated October 2t. 1977.stated that "e hake already improved the full timers' benefitl package basedon the survek and we intend to make further mprovemenlts in our benefitsand policies as indicaled bs the surses 379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the union campaign violated Section 8(a)(1) of theAct. N.L.R.B. v. Exchange Paris Co., 375 U.S. 405 (1964).62. The alleged threats and interrogation by Harold P.GouldThe General Counsel alleges that Harold P. Gould, ad-ministrative assistant to Respondent's president and also ameat buyer and supervisor, made certain threats to employ-ees in late September 1977 regarding the results of any em-ployee selection of a union in its meat departments. Theseallegations are based upon the testimony of James Cooney,Jr., the alleged discriminatee in this case and, at the times ofthe pertinent conversations with Harold Gould, a supporterof Respondent in its campaign against the Union. Accord-ing to Cooney, Cooney had a conversation with HaroldGould one evening in late August or early September 1977in which he asked Gould what would happen if a unionever got into Wonder Markets, and what Respondent's pol-icy would be. Gould replied that Respondent had three"piles of money, one for retirement, one set aside to operatethings that was going on at the time." Gould added, stillaccording to Cooney, that should a union ever get into thestores, there would be no doubt that they would just sell thestores as union stores and accept a lesser profit from them,that they would pack their bag and leave, and that theywould not operate as a Wonder Market. Cooney testifiedthat at this point another employee, Stephen O'Connor,7joined the conversation, and the discussion of the Unioncontinued.Gould explained that if a union came in Respondentwould have an "awful hard time operating" as it did at thattime, that they would not be able to make such transfers ofemployees from one department to another as movingfront-end clerks to the meat room to help out when busy.Additionally, Cooney testified that in the same conversa-tion they "discussed union contracts pertaining to like bene-fits." Conney testified, "We were explaining like should theunion get in there and we were to negotiate a contract, wewould have to start from ground zero in our benefits, andwe would have to negotiate everything that we had all overagain."Finally, it was Cooney's testimony that in the same con-versation Gould asked him and O'Connor "in an indirectfashion" if they knew anybody else that signed up for theunions and "what the reason was that the meat cutters wereso strongly involved into this union campaign."While O'Connor was called as a witness by the GeneralCounsel, he did not testify about the specific conversationwith Gould related by Cooney above. O'Connor, who alsoat the time was admittedly supporting Respondent in itsefforts against the Union, testified that he discussed theunion situation with Harold Gould a number of times and6This violation, like certain others found herein, occurred subsequent toissuance of the complaint in the prior case, Wonder Markets, Inc., vupra, butprior to the hearing of that case. However, Respondent raised no defensesbased upon the principles considered by the Board in Jefferson ChemicalCompany, Inc., 200 NLRB 992 (1972). Consequently, application of suchprinciples to the instant case were not litigated or argued and have not beenconsidered herein.7The record is hereby corrected to show O'Connor wherever O'Connellpresently appears.O'Connor's estimate of the number of people at the ware-houses that had "signed" as opposed to those who had not.However. from O'Connor's testimony it is not clear that theinformation was volunteered by him or solicited by Gould.Cooney also testified that Harold Gould asked him inlate September 1977 whether the meatwrappers had signedunion cards, and he was also asked by Gould whether thehead meatcutter in store 6,9whose name Cooney could notrecall, had signed a union card. In addition, Cooney wasasked by Gould whether a utility man at store 10, JimMcAuliff, had signed a union card.Harold Gould, testifying for Respondent, did not specifi-cally deny the statements or questions attributed to him byCooney as set forth above. lie did admit, however. that onone occasion, time unspecified, he asked Cooney how thepart-timers at store 10 felt about the Union.ConclusionIn view of Harold Gould's failure to deny specifically thestatements and questions attributed to him by Cooney, Icredit Cooney's versions of the remarks and questions, in-cluding the remark about employees negotiating from"gound zero" in their benefits if the Union got in. WhileCooney's testimony only implies that Gould made the re-mark on the negotiating, it is nevertheless clear that theremark was made in Gould's presence. Thus, even assum-ing the remark was actually made by Cooney or O'Connor,Gould's failure to disavow the statement reflects his ac-knowledgment of the accuracy of the statement insofar as itreflected a position of Respondent. Further, Gould's failureto respond to this portion of Cooney's testimony lends cre-dence not only to the actuality of the statement having beenmade by him but also to the accuracy of Respondent's po-sition as reflected in the statement.Based on the credited testimony of Cooney, I find thatHarold Gould did threaten that Respondent would sell thestores in the event a union were selected by the employees.Such a statement has been found by the Board to constitutea violation of Section 8(a)(1) of the Act. Barnes and VobleBookstores. Inc., 233 NLRB 1326. I make a similar findinghere. In so finding, I reject Respondent's argument that thestatement regarding the sale would not be violative of theAct and that, even if violative, the statement would be iso-lated and not warranting a remedial order.'" Although Coo-ney may have been regarded as a supporter of Respondentat that time in its campaign against the Union and, thus,not himself coerced by the statements of Gould, Respon-dent could well expect that any statements related to himwould be widely spread among the employees in his effortto support Respondent's position, an effort encouraged byStore 10, the Shrewsbury store, was also referred to as the food ware-house.' Head meatcutters are apparently considered to be nonsupervisory byRespondent.10 The Board cases cited by Respondent in its brief in support of its posi-tion, For Vacuum and Paraffin Service, Inc., 171 NLRB 421 (1968); Fiberfil.Division of Dart Industries, 210 NLRB 1086 (1974): and Mobil Oil Corpora-tion. 219 NLRB 511 (1975). I conclude are distinguishable. In the first twocited cases the alleged threats were hinged or conditioned upon the effect ofunionization on higher operating costs or ability to compete. In the last citedcase the conversation containing the alleged threat did not include. as here,other coercive remarks.380 WONDER MARKETS. IN(C.Respondent as set forth below. Moreover, the remarks ofGould would also tend to dissuade Cooney from adopting aprounion stance, notwithstanding the fact that he subse-quently did so, as related in the section below pertaining tohis discharge.Based on Cooney's testimony regarding questioning byGould and Gould's own admission that he asked Cooneyhow the part-timers at store 10 felt about the Union, I findthat Respondent unlawfully interrogated its employees inviolation of Section 8(a)(l) of the Act. Gould related nolegitimate purpose for the questioning and gave no assur-ances against reprisals with respect either to those employ-ees asked about or to Cooney.With respect to the remark of Gould concerning bargain-ing if the Union got in, it is clear that, as stated, the impli-cation of the remark was that because employees wouldhave to start from "ground zero" in their benefits whennegotiating a union contract they would lose those benefits,and "would have to negotiate everything we had all overagain." The statement is analogous to the "bargaining fromscratch" phrase which the Board has found troublesome inmany cases." In Coach and Equipment Sales Corp., 228NLRB 440 (1977), the Board stated at 440-441:Thus, where a bargaining-from-scratch statement canreasonably be read in context as a threat by the em-ployer either to unilaterally discontinue existing bene-fits prior to negotiations. or to adopt a regressive bar-gaining posture designed to force a reduction ofexisting benefits for the purpose of penalizing the em-ployees for choosing collective representation. theBoard will find a violation. Where, on the other hand.the clearly articulated thrust of the bargaining-from-scratch statement is that the mere designation of aunion will not automatically secure increases in wageand benefits, and that all such items are subject to bar-gaining, no violation will be found. A close questionsometimes exists whether bargaining-from-scratchstatements constitute a threat of economic reprisal orinstead constitute an attempt to portray the possiblepitfalls for employees of the collective-bargaining pro-cess. The presence of contemporaneous threats or un-fair labor practices is often a critical factor in deter-mining whether there is a threatening color to theemployer's remarks.In the instant case I conclude that Gould's remark to Coo-ney, particularly when considered in the context of theother unfair labor practices found herein, conveyed the im-pression of a risk of loss of benefits stemming not fromgood-faith bargaining but from "a regressive bargainingposture predetermined by the Employer." Tufis BrothersIncorporated. 235 NLRB 808 (1978). 1 therefore find thatthe remark regarding the bargaining was coercive and vio-lative of Section 8(a)(1).3. The alleged threat and interrogation b Robert ZeenaThe complaint alleges that in September 1977 Robert" Indeed, the General (Counsel's complaint allegation which is predicatedon Gould's bargaining remark alleges that Gould "told employees that it' theUnion on the employees sould have to fight for ever, benefit and startfrom scratch"Zeena, Respondent's meat manager for store 10, admittedby Respondent to be a supervisor within the meaning of theAct, questioned employees about the union sentiments andactivities of other employees and in December 1977 told anemployee that he was going to get rid of everyone in themeatroom who had given him a hard time because of theUnion. Here again the General Counsel relies upon the tes-timony of James Cooney. Jr., to establish the violation.Cooney in his testimony related that during the sameperiod of time when Harold Gould was asking questionsabout employee union activities, late September 1977, Rob-ert Zeena also asked Cooney about whether individuals instores 10 and 6 signed up for the Union. Zeena asked, asGould had asked, about whether the head meatcutter instore 6 had signed a union card, about James McAuliffsigning a union card, and about how many of the meat-wrappers had signed union cards. Cooney's testimony is nottotally clear as to whether Zeena's and Gould's questionswere propounded to him at the same time and in each oth-er's presence, although he did testify that the questioningtook place on more than one occasion, and at differentplaces in store 10.It was Cooney's further testimony that, in late Novemberor early December 1977, Robert Zeena. in a backroom ofstore 10, looked Cooney "straight in the eye" and said."Jim, I want to tell you anyone in the meat room that hasgiven me any trouble with that union .... I am going to geteven with him in time." Zeena added, according to Cooney,"The company also has ways of taking care of these peopletoo."Zeena testified. but he failed to deny specifically any ofthe questioning attributed to him by Cooney and furtherfailed to deny the specific threat to "get even" with thoseemployees who caused him any trouble with the Union.ConclusionNotwithstanding the evident ambiguities in Cooney's tes-timony regarding questioning by Zeena regarding unioncard signers, I am constrained to credit Cooney's testimonyregarding such questioning, particularly in the absence ofany contradiction by Zeena that any such questioning oc-curred. I further credit Cooney regarding the threat he at-tributed to Zeena and find that Zeena's questioning andthreat, the latter being a threat of discharge or reprisals forunion activity, constituted rank interference with employeeSection 7 rights under the Act. Respondent thereby violatedSection 8(a)( I) of the Act.4. The alleged inquiries by Harold Gould of employeesconcerning keeping the union campaign from growingThe General Counsel's complaint herein contains an alle-gation that in November 1977 Harold Gould "asked em-ployees about what the Respondent could do in the meatdepartment of its stores to keep the Union campaign fromgrowing." The only evidence submitted by the GeneralCounsel regarding a November 1977 statement by Gouldregarding the union campaign is found again in the testi-mon of Cooney. Cooney related that in late November he381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas called into the conference room of store 10, where hemet with Gould, Zeena, and Vinnie Cassino,2store man-ager of store 10. According to Cooney, Gould stated thatRespondent had pretty much been assured that "this unionthing was on the way downhill, that it was going to be'beaten' but added that his major concern at that time wasto have 'harmony' in the meat room." He wanted every-body to get together, work with a close relationship, and let"bygones be bygones." Gould added that "they" did notwant guys arguing over union issues, and "they" were moreconcerned that employees get together and put energytoward production. Gould then asked Cooney, according toCooney, for suggestions to "better the meat departments"to make things run smoother. Cassino also asked Cooney atthe same time what could be done in the store 10 meatroomto increase productivity and to get "people to get alongbetter." Cooney made suggestions regarding the transfer ofsupervisors. He added that there were maintenance prob-lems in store 10 and at Cassino's request agreed to make alist of the things that were wrong and had to be corrected.Respondent's witnesses did not contradict Cooney's testi-mony regarding the November meeting in the conferenceroom. Accordingly, Cooney's testimony in this regard iscredited.The General Counsel's brief does not argue the violativenature of Respondent's November interview with Cooney.Respondent, however, in its brief points out that, contraryto the complaint allegations, the interview with Cooney hadnothing to do with a concern about a "growing" unioncampaign, and that Harold Gould at the time was not con-cerned with the Union issue.ConclusionIt is true, based on Cooney's testimony, that the state-ments of Gould and Cassino were of a conciliatory nature.Moreover, the requested suggestions were more directly re-lated to increased productivity than to employee com-plaints as such. Nevertheless, there was no showing hereinthat at the time of the requested suggestions the union cam-paign had in fact ceased, and since Cooney was commis-sioned to canvas employees and "list" even mechanicalproblems which could have been a concern to employees,the requests of Gould and Cassino could well be regardedas solicitations of grievances which could have had the ef-fect of interfering with the union campaign, thus keeping itfrom "growing." This is particularly true here where Gouldand Cassino implied that they would act upon Cooney'ssuggestions and his "list." Indeed, Gould even responded toCooney's suggestion of a transfer of supervisors by statingthat he had been thinking along the same lines. Under thesecircumstances, and with the background of other unfair la-bor practices found herein, I find that Respondent's re-quests for "suggestions" constituted interference with Sec-tion 7 rights in violation of Section 8(a)(1). Reliance ElectricCompany, Madison Plant Mechanical Drives Division, 191NLRB 44 (1971); Rotex, Incorporated, 194 NLRB 453(1971). Cf. Uarco Incorporated, 216 NLRB 1 (1974).2 Cassino's full and correct name is Vincent Casamassina. but he is re-ferred to as Cassino by Respondent's employees.5. The alleged effort of Respondent to solicit a "negative"statement regarding an employee as a predicate for anunlawful dischargeCooney testified that he and employee Stephen O'Connorwere not supporters of the union organizational campaignin September 1977, and as a result they received "cheapshots" and "abuse" from their fellow employees who didsupport the Union. As a result Cooney and O'Connor ar-ranged to meet with Harold Gould to see what could bedone to stop the "verbal harassment" against them. Cooneyand O'Connor met in the store 10 conference room not onlywith Gould but also with Cassino and Preston Ripley, Re-spondent's director of industrial relations. There, accordingto Cooney, Cassino related that Respondent appreciatedwhat they had been through and understood "what wewanted to do." Cassino went on to relate steps that could betaken against those who had harassed them, including writ-ing letters about such individuals. Cooney's testimony isconfusing about who the letters were to be written about.At one point he suggests the letters were to be written aboutsupervisors, and at another point he suggests they were tobe written about the harassing employees. In any eventCooney admits that neither he nor O'Connor was directlyasked to write letters in this meeting. This appears to squarewith O'Connor's testimony to the effect that in this meetingGould told them that they could do anything they wantedto do, that he could not tell them to "do this or that,"specifically, "that it was up to them." In any event, subse-quent to this meeting, which Cooney placed in late Septem-ber, Cooney and O'Connor began their own "little cam-paign" against the Union.Cooney's testimony further has it that even prior to theabove meeting he was asked by Zeena and Cassino to writea letter pertaining to an incident involving a fellow em-ployee meatcutter, John Minardi. Minardi had in effect ac-cused Cooney, in the presence of Zeena, of receiving favor-itism from Respondent. In asked Cooney to write the letter,Cassino and Zeena explained, according to Cooney, thatthey would use the letter against Minardi for either a dis-charge or an "unfair labor practice" and that it would bebeneficial in their antiunion campaign.Cooney did in fact write two letters regarding Minardi,one addressed to the Board3and the other to Big Dis-count,"'4Respondent's trade name. Both letters were datedSeptember 20 and were turned over to Zeena by Cooney.An examination of the letters reveals no misconduct on thepart of Minardi and rather reflects only Minardi's concernexpressed to Cooney about Cooney reporting union activi-ties to management.About 2 days after Cooney's letters were submitted toRespondent, Cooney was called into the conference roomwhere he met with Harold Gould, Preston Ripley, and Re-spondent's attorney, Bruce Oravec. There Gould thankedCooney for the letter, but Oravec proceeded to explain thatthe letter was not strong enough for Respondent either todischarge Minardi or provide a basis for an unfair laborpractice. However, still according to Cooney, Oravec statedthat all they could do with the letter was save it "for a3 G.C. Exh. 3.'4 G.C Exh. 2.382 WONDER MARKETS, INC.future date as part of a package plan that they had thatthey would use to fight the Union."The General Counsel relies on the foregoing to support acomplaint allegation that in December 1977" Preston Rip-ley and Harold Gould solicited a negative statement froman employee regarding a fellow employee with the impliedintent of using such statement to retaliate against said em-ployee because of his union activities.Respondent, through Zeena, denied that he initiated anyletter writing regarding Minardi. Zeena's version has it thatCooney approached him complaining that Minardi hadgiven Cooney some "verbal baloney ... and threatened toget him," at which time Zeena told Cooney to put it downin writing and give it to management.ConclusionI conclude that the substantial variance between thecomplaint allegation and the evidence with respect to thetiming of the alleged request for a letter on Minardi doesnot preclude consideration of the issue, for the matter wasfully litigated, and Respondent submitted evidence on thepoint. However, I do not credit Cooney's testimony regard-ing the letter-writing matter. Cooney was not a particularlyimpressive witness. His testimony was couched at times inconclusionary language as if reciting his interpretations ofstatements or events rather than reporting specific facts orremarks. At times he was not responsive to specific ques-tions, and he occasionally rambled in his answers. His rec-ollection as to the timing of events was poor, as alreadyindicated in footnote 15 herein as well as by his testimonythat he was transferred to store 10 in late August or earlySeptember 1977 when, in fact, as shown by his subsequenttestimony, he was transferred at least prior to May 14.1977, when Robert Whitney was separated by Respondentfrom that store.'In addition, on cross-examination Cooney's testimonyshowed he was less positive that the letters on Minardi wereinstigated by Respondent and rather suggested that the let-ters were a product of his own efforts to ingratiate himselfwith Respondent. Exemplary of that are the following ex-cerpts from cross-examination:Q.(By Mr. Covan) ...they [Zeena, Cassino, andRipley] said, "Look, if you feel that you are beingabused by Mr. Minardi or other union people are act-ing improperly, you have the right to write a letter tothe National Labor Relations Board." Is that aboutright?A. It's close. They didn't say to write to the Na-tional Labor Relations Board. They said to write acomplaint to the Company.Q. They said you have the right to do that if youwant to?A. If we wanted to.SA. I wrote that letter because Mr. Zeena asked meto write it.Q. He told you that-A. But it was still of my own free will.Q. He told you that if you felt that you were beingabused you had a right to make a complaint to theNLRB, is that correct?A. (Witness nods.)Q. You have to answer out loud, not just shake yourhead.A. I'm sorry-yes.Finally, Cooney's letter addressed to the Board which heturned over to Respondent (G.C. Exh. 3) contradicts hisown testimony that the letter was instigated or requested byRespondent, for in the letter he makes the following state-ments: "I will again ask, please stop this harassment, andalso offer the fact, I do this on my own," and "No one hasprompted me to write you as I'm sure I'll be accused."Considering all the foregoing, I am not inclined to creditCooney where he is contradicted by Respondent's witnessesexcept where Cooney is corroborated by either circumstan-tial or creditable testimonial evidence. Zeena's testimonyreflects that Cooney's letter was stimulated by nothing morethan an effort by Respondent to be responsive to Cooney'sclaim of harassment. Even O'Connor's testimony regardingthe meeting with Harold Gould concerning harassment byfellow employees demonstrates that Respondent was notgoing to suggest a course of action by either him or Cooneywith respect to letterwriting. It was left entirely up to them.Accordingly, and notwithstanding the Respondent's unionanimus as reflected by the violations of the Act foundherein, I find that Respondent did not request Cooney towrite the letter on Minardi for the purpose of providing anunwarranted or unlawful pretextual basis for dischargingMinardi.'7I therefore find no violation of the Act with re-spect to this allegation of the complaint.6. Respondent's establishment of a "hotline" foremployeesAt the hearing the General Counsel was allowed toamend the complaint to allege that in September 1977 Re-spondent instituted a "hotline" or suggestion box systemthroughout its stores for the purpose of soliciting grievancesand for the purpose of keeping track of the union activitiesand/or sentiments of its employees.The evidence submitted by the General Counsel in con-nection with this allegation consisted of a letter on Respon-dent's letterhead dated October 21, 1977, signed by DavidGould, president of Respondent, addressed to one MichaelMartin and explaining the purpose of the hotline, and aseries of questions put to Respondent through the hotlineand Respondent's responses thereto.'8The record nowhere*15 The December date was apparently based on the timing of the incidentas related in Cooney's affidavit introduced in evidence by Respondent asResp. Exh. 2. There he related the events on which the allegation took placeas occurring within I week of Minardi's testifying in the Whitney dischargecase, Wonder Markers, Inc., supra. The hearing in that case took place onDecember 7 and 8, 1977.i' Wonder Markets, Inc., supra7 What use Respondent might otherwise make of this "letter" regardingMinardi in its antiunion campaign is irrelevant even if I were to acceptCooney's version of the alleged statement of Oravec that the letter would beused as part of a "package" against the Union. In any event. I do not acceptCooney's unsupported testimony in this regard.*a The General Counsel did not allege that any of Respondent's responsesto "hotline" questions were violative of the Act, and. thus, the legitimacyunder the Act of such responses were not litigated.383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreflects when the hotline was initiated. However, DavidGould's letter of October 21 speaks clearly as to its purpose.Thus, Gould's letter states:We dropped the ball by not explaining the purposeof the Hotline to everyone. I hope to correct this byhaving the store managers talk to the department man-agers who will in turn talk to their employees about theHotline and its uses.As you probably know, the Hotline was announcedat the Meat and Deli meeting as a method of combat-ing misinformation during the Union campaign. Weintend to use it as a permanent method for employeesto communicate with the front office.Examination of hotline questions put to Respondentthrough use of a partially printed form shows that somewere signed by employees, while others were not." Thequestions involved varied employee concerns but for themost part pertained to the union campaign and its effects.Responses to the questions included providing employeeswith the addresses of both the Union and the Board's Re-gional Office. One response to an anonymous hotline ques-tion advised employees how they might seek the return oftheir union authorization cards.The General Counsel contends that the hotline was es-tablished to allow Respondent to determine employees'union sentiments and remedy grievances and complaints,all with the purpose of dissuading employees from theUnion. Citing H. L. Meyer Company, Inc., 177 NLRB 565(1969), the General Counsel concludes that Respondent'sestablishment and use of the hotline violated Section 8(a)(l)of the Act.On the other hand, Respondent contends that the hotlinewas not for the purpose of soliciting grievances or of keep-ing track of union activities. According to Respondent thehotline was simply a propaganda device.ConclusionWhile the record does not establish exactly when the hot-line was initiated from Gould's letter to Martin, it appearsthat it was based on Respondent's hitting upon a way tocombat "misinformation" during the union campaign. Re-gardless of exactly when it was initiated, it was responsiveto the union campaign and maintained during October, No-vember, and December, and according to Gould's letter itwas to thereafter become a "permanent" method of com-munication for employees. Accordingly, since the hotlinewas at least maintained during the 6-month period prior tothe charge it is not barred by Section 10(b).20In H. L. Meyer, supra, the Board, considering an employ-er's establishment of a suggestion box in connection with aunion campaign, held that "[w]here ... it appears that thesuggestion box was used to solicit and settle employeegrievances and to imply certain offers of benefits should theI9 The hotline questions and responses constitute G.C. Exh. 29 and cover aperiod from October 2 through December 28, 1977.2 See Exber, Inc., d/b/a El Cortez Hotel v. N.L.R.B., 390 F.2d 127 (9thCir. 1968). Sec. 10(b) of the Act precludes issuance of complaint "basedupon any unfair labor practice occurring more than 6 months prior to thefiling of the charge with the Board and service of a copy thereof upon theperson against whom such charge is made ...."Union be defeated, it is apparent that the real purpose ofthe box was to interfere with the organizational activities ofthe employees in violation of Section 8(a)(1) of the Act."177 NLRB at 566. I conclude that Respondent's hotlinehere was utilized as a method of soliciting employee griev-ances and implying correction. A clear example of the effectof the hotline is reflected by Respondent's response to anexpressed hotline concern of Barbara Steuterman regardingpart-timers' eligibility for payroll savings plans. DavidGould's response to Steuterman dated November 23 statedthat Respondent was "working on a system that wouldmake it feasible to allow part-timers this benefit." Gouldadded: "There are some problems to be overcome since weare dealing with banks and computers, but I think we canwork this out to everyone's satisfaction."' Moreover, as al-ready pointed out in footnote 5 herein, Respondent on Oc-tober 26, through its hotline response, implied that it wasgoing to make further improvements in employee benefitsand policies as "indicated by the [employee] survey." Simi-larly, in its hotline response of November 4 answering aquestion about "sick days" and sick day pay, Respondentstated it was in the process of "re-evaluating" its approachto sick days and stated, "If changes are necessary, they willbe made when we complete our study of the [employee]survey." By letter dated October 28, 1977, to EdwardLavoie, David Gould indicated that Respondent was "re-evaluating the part-time benefit package" and that when ithad completed analysis of the employee survey the employ-ees would be told what the survey showed and "what stepswe will take to correct the problem."Clearly the foregoing establishes that Respondent wasobviously using the hotline not just for propaganda pur-poses but also to imply that it was going to correct deficien-cies and grant certain benefits to its employees. Accord-ingly, and in view of the use of the hotline in the context ofother unfair labor practices found herein, I find, in agree-ment with the General Counsel's position, that Respon-dent's maintenance and use of the hotline herein violatedSection 8(a)(1) of the Act.7. The alleged unlawful suspension of James Cooney, Jr.James Cooney, Jr., had at the time of his discharge onJanuary 14 been employed by Respondent as a meat de-partment employee since about 1967. He had been em-ployed in a number of Respondent's stores at various timesin various meat department capacities, including at onetime meat department manager at Respondent's Milfordstore until about 1972. He was transferred to another storein 1972 as head meatcutter and again transferred to otherstores in 1975 and 1976. When he was transferred to store 3in 1976, he there occupied the position of meatcutter. In1977 he encountered some difficulties with his superiors andwas again transferred, this time to store 10, the store atwhich he worked at the time of his suspension and dis-charge discussed herein. Cooney admitted that at the timeof his transfer to store 10, the exact date of which is notestablished with clarity on the record but which was appar-ently in the early spring of 1977, Cooney's supervisor, kob-ert Campbell, assistant meat manager, told Cooney in effectthat he had been having trouble at every store he went to21 G.C. Exh. 29.384 WONDER MARKETS. INC.and the transfer to store 10 was to be his last chance. Coo-ney further admitted that Campbell advised him to go tostore 10, keep his nose clean, stay out of trouble, and get offto a fresh start with Respondent. Campbell added that Coo-ney was walking on some very thin ice and that should heget into any trouble at store 10. it would be his last stop.Cooney opposed the transfer and voiced his objection toCampbell that there were union activity problems in store10, and Cooney felt that Respondent was transferring peo-ple it did not like down to store 10. Campbell denied such apurpose and said the transfer of Cooney was simply in thebest interests of Respondent. While Cooney complainedabout the transfer to higher supervision, specifically MeatSupervisor Arthur Copper, he was told he could accept thetransfer or seek employment elsewhere.Subsequent to his transfer he received a good perform-ance evaluation from his supervisor, Meat DepartmentManager Zeena, on August 19. 1977. and received a wageincrease based upon Zeena's recommendation, which in-cluded the statement: "Jim has been very helpful to thedepartment since his transfer to us."Cooney's antiunion position and his alleged harassmentby fellow employees because of that position have alreadybeen referred to herein. It appears that such alleged harass-ment prompted him to request a store transfer on Septem-ber 9, 1977. In his request, which was apparently denied.Cooney stated: "I have no use for a union or anyone soconnected with one and would appreciate a chance to leaveuntil such time comes that this problem can be overcome."Cooney's discussions with higher management about the"harassment" and his embarkation upon his and O'Con-nor's "own little campaign" have already been outlinedabove. Moreover. Harold Gould's expression to Cooneythat the "Union thing was on the way down hill." and StoreManager Cassino's request of Cooney for a "list" of meatdepartment "things" that were wrong which Respondentcould correct have also been noted. It was Cooney's testi-mony that, as a result of the compilation and submission ofthe list to Cassino. he began to receive special attentionfrom Zeena, with Zeena checking his timecard for reportingtime and lengths of his coffeebreaks and dinner breaks andconducting a closer check of his "trim barrels" to see howmuch meat or fat he was leaving in the trim. As a result,Cooney concluded that his making of the list had engen-dered some animosity toward him on the part of Zeena,"and he therefore decided that he should change positionsand seek union representation.On January 6, Cooney telephoned Union RepresentativeRobert Whitney and arranged to meet Whitney at store 10at lunchtime on that date. The two did meet at the store,and during the lunch period Cooney signed a union autho-rization card in the store parking lot and surrendered it toWhitney.On January 10, after reporting in to work around 7 a.m.,Cooney discovered that his slicing machine was dull, thatthe sharpening stones utilized to sharpen it were broken,and that he was unable to use the slicer to perform his22 That the list may have had such a result appears to be confirmed by thecontradicted and credited testimony of O'Connor that Store Manager Cas-sino told him on January 13 that Cassino had spoken "harshly" to Zeenaabout the list and why the meatroom was allowed to get in such bad condi-tion.work. Cooney complained to head meatcutter Robert Bac-hand" and stated that he had turned it in on the list. Ac-cording to Cooney, however, after he had made some sug-gestions to Bachand on swapping slicers or moving theinoperable one, which Bachand rejected, Cooney told Bac-hand that if Bachand did not care what kind of work gotdone, Cooney did not either. Thereafter. Cooney went backto the slicer and attempted to sharpen it with broken stonesand suffered two cut fingers for his efforts.Then, about 8 a.m. Zeena came to work and, so Cooneytestified, was followed by Bachand to a backroom where hemaintains a desk. After about 5 minutes Zeena came backout and advised Cooney he was sick and tired of his con-stant complaining and told him to punch out and go home.Cooney responded that he had only complained aboutsomething that was dangerous and hard to work on, andBachand would not cooperate with him. Cooney added thathe did not recognize Zeena's authority to send him home.because Harold Gould had told Cooney that Zeena did nothave such authority.4Cooney continued to work andZeena returned to the backroom.Cooney further testified that about 5 minutes later hewent to the backroom to get some bandages for his cutfingers. There he saw Zeena and Bachand, and he admit-tedly took the opportunity to tell Bachand, "Bobby. at alater time I will discuss this incident with you." The evi-dence is not contradicted that Bachand then lunged or"took a swing" at Cooney, but Zeena intervened, and Bac-hand left the room. Then Zeena. according to Cooney. ad-mitted that what happened that morning was "unneces-sary." that they had both blown up, and they should just"forget about it.""'Around 10 a.m. Cooney was called to the store confer-ence room, where he met Cassino, Zeena. and Bachand.2Itis undisputed that Cassino issued a written reprimand toCooney but Cooney refused to sign it. The reprimand,signed by Cassino, Zeena, and Bachand, referred to insub-ordination by Cooney to Zeena and Bachand that morning,Cooney's constant complaints, his creation of tension andturmoil, his refusal to go home when directed, his makingof an obscene gesture to Zeena's back."2his threat to get"2 The record is hereby corrected to show "Bachand" wherever it is spelled"Bashion."24 This s consistent with Cooney's testimony that in one of his conversa-tions with Harold Gould regarding job security Gould had told him noemployee would be suspended or sent home without a full investigation byGould. and that managers and supervisors did not have the authority to sendpeople home. Gould denied making such a statement to Cooney, but was lessthan positive about discussing job-security concerns with Cooney. I creditCooney in this instance. since I find it highly unlikely that Cooney wouldhave risked "employment suicide" had he not had some foundation for re-fusing Zeena's order to punch out and go home.25 Cooney's testimony on direct examination put the incident with Bac-hand pnor to his receipt of a reprimand from Respondent. Since the repri-mand refers to the incident with Bachand Cooney's initial testimony, cor-rected on crosse-examination, was obviously incorrect and careless.2'"Cooney's recollection was uncertain as to Bachand's presence. SinceBachand also signed the reprimand. I credit Bachand's testimony that hewas present.2 Bachand testified for Respondent and related that he observed the en-counter between Zeena and Cooney when Zeena sought to send Cooneyhome. When Zeena turned away, Cooney gestured at him with his raisedmiddle finger, a gesture commonly known as "giving one the finger" Askedon cross-examination about having made such a gesture, Cooney did notspecifically deny having made the gesture. hut could not recall it. I creditBachand in this instance.385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBachand later with an appearance of an intent to do "phys-ical harm" to Bachand, and his overall behavior in the last"couple of weeks." The reprimand. prepared by Zeena,concluded that his conduct would no longer be toleratedand that he was "now fully aware that the next incident willbe my decision to suspend him." When Cooney refused tosign the reprimand, Cassino sent him back to work, eventhough Cooney offered to go home and be punched out asof 8 a.m. However, according to Cooney's testimony, beforehe left the conference room he told Cassino that it wasbecause of "incidents like this was happening that I signeda union card some days prior." Cassino's response, Cooneytestified, was that he would have to notify Harold Gould ofthe "magnitude" of what Cooney had said.Earlier in the morning Cooney had contacted RobertWhitney who met Cooney at the store during Cooney'slunch period and the two proceeded to lunch. Upon return-ing from lunch Cooney was again called to the conferenceroom, at which time Cassino, in Zeena's presence, againaccording to Cooney, said that he was being suspended forthe incident that morning. Asked by Cooney to be moredefinite, Cassino allegedly replied, "Jim, I have talked overwith Harold Gould what you told me this morning aboutsigning a union card." and "Harry has informed me to sus-pend you pending an investigation." Cassino added, "Idon't know why you are being suspended, all I know is thatthis is what I have to do." Cooney thereafter left work, butnot before obtaining the telephone number of HaroldGould, whom he called at Gould's home where he was re-cuperating from a leg ailment. Cooney expressed his con-cern that Gould's investigation of the matter might take toolong since, because of Gould's ailment, he might not beavailable to begin investigating the matter for a week ortwo, and Cooney expressed the opinion that that was unfairfor a married man with a family to have to wait that long.Gould agreed to expedite the matter if possible through hisuncle, and Respondent's president, David Gould, andpromised to get back to Cooney. He did so shortly there-after and advised Cooney that he had arranged a meetingbetween Cooney and David Gould on January 12. Cooneyasked if he could have union representation with him, butHarold Gould gave him a negative response.The testimonial evidence submitted through Respon-dent's witnesses Cassino, Zeena, Bachand, Harold Gould,and David Gould differs substantially from the testimonyof Cooney in several minor areas but in only two significantareas. First, Bachand and Zeena both testified that, whenCooney confronted Bachand in the "backroom" and statedhe would talk to Bachand later, Cooney had a knife in hishand. Both concede that he did not use the knife in athreatening manner. Nevertheless, Cooney's possession ofthe knife was a matter reported to Cassino and HaroldGould by Zeena, at least according to the testimony of Cas-sino and Gould. Notwithstanding such knowledge and al-though it was Harold Gould's decision to issue the repri-mand to Cooney, the written reprimand made no referenceto Cooney's possession of a knife. While I am inclined toaccept the testimony of Zeena and Bachand over Cooney'sand find that Cooney did have a knife when he confrontedBachand in the backroom, I must conclude that all thoseinvolved in Cooney's reprimand attached little significanceto it, since it is conceded that he did not use it in a threaten-ing manner and since it was not referred to in the repri-mand. Had it been considered as a matter of significance, itwould surely have been a basis for discharge on the spotrather than a simple written reprimand.The second significant area of dispute between Cooneyand Respondent's witnesses Bachand, Zeena, and Cassinoconcerns Cooney's contention that during the reprimandinterview he advised Cassino that he had signed a unioncard. Harold Gould and David Gould likewise deny thatthey were aware that Cooney had signed a union card atthe time of the decision to suspend Cooney. Harold Gouldexplained that the change of Cooney's reprimand to a sus-pension was David Gould's decision. He testified thatwithin an hour of the reprimand of Cooney he reported thematter to David Gould, when he saw him at the Sunder-land Road office. David Gould then stated that he did notfeel the reprimand was strong enough action, that "we can'tallow that kind of stuff to go on," or "the place will turninto a zoo." Harold Gould said that David Gould told himto see that Cooney was suspended pending an investigation.In explaining why he had not initially suspended Cooney,Harold Gould testified, "Suspending somebody is prettystrong action to take in our company and I felt really that Iwould be sticking my neck out if I took the stronger courseof action and so I decided just to give him a written repri-mand."David Gould testified generally in accord with Harold'stestimony. However, he added that usually he left the deci-sion on suspensions to supervision at the store level, but inthe incident involving Cooney he thought "this was seriousenough because of the knife" to direct suspension. More-over, it was David Gould's testimony that Harold Gould"because of Jim Cooney's anti-union efforts probablyleaned towards him but I wanted to be fair with doubts ofhis position one way or the other I thought that it was anact that was not called for and dangerous and it had to betaken care of."The General Counsel does not contend that the repri-mand of Cooney was violative and concedes in his briefthat the "reprimand may have been justified." It is the sub-sequent change of the reprimand to a suspension followingacquisition by Respondent of knowledge of Cooney'schange to a prounion position that the General Counselalleges to be a violation of the Act. Respondent, based onthe testimony of its witnesses, argues that at the time of thedecision to suspend Cooney it had no knowledge of hissigning a union card or engaging in other union activities.Moreover, Respondent contends that even if it did havesuch knowledge the evidence does not establish that thesuspension decision was caused by such knowledge.ConclusionThe legality under the Act with respect to Cooney's sus-pension requires a credibility resolution regarding Cooney'stestimony, denied by Respondent's witnesses, that he in-formed Respondent of his having signed a union card priorto the time that Respondent reversed its decision on its le-gitimate reprimand of Cooney and imposed the more severepenalty of suspension.I have previously stated herein that I would not be in-clined to credit Cooney where contradicted by Respon-386 WONDER MARKETS. INC'dent's witnesses unless corroborated by either circumstan-tial or credible testimonial evidence. In this instance I findthat Cooney has corroboration of both types. Circumstan-tially, he is supported by Respondent's sudden change ofposition in changing a written reprimand to a suspension.The original reprimand decision was made by a high man-agement official and was obviously unopposed by localstore officials who, although considering Cooney's conductworthy of disciplinary action, concluded that his offer to gohome as originally directed was unnecessary. It is a gener-ally recognized principle of management that disciplineonce imposed is not changed or altered in the absence ofnew facts because such a change tends to undermine thatsupervision which responsibly imposed the discipline. Atthe time of the reprimand decision all facts were known byRespondent regarding the information supplied by its wit-nesses, including the alleged possession of a knife by Coo-ney when he confronted Bachand. Yet Respondent at-tached little significance to the knife issue, apparentlybecause Cooney had not used it in a threatening way. Cer-tainly Bachand was not intimidated by the knife when hesought to engage in a scuffle with Cooney, a scuffle whichonly Zeena prevented. The knife was of such small concernit was not mentioned in the written reprimand which, al-though drafted by Zeena, was prepared in the presence ofBachand and Cassino. There was, under these circum-stances and with all the facts known from Respondent'spoint of view, nothing else left to be investigated and cer-tainly no need for a suspension to supply time for an inves-tigation.In view of the foregoing, and since nothing else happenedbetween the time of the reprimand and the time of the sus-pension except, by Cassino's own admission, a possible tele-phone conversation with Harold Gould about "what hap-pened at the reprimand" and since Respondent admittedlygave no explanation to Cooney for the change of his repri-mand to a suspension, Cooney's testimony regarding hisrevelation to Cassino and Zeena of signing a union cardtakes on greater credence.That credence is further enhanced by the testimony ofemployee O'Connor regarding conversations he had withCassino on January 10 and 13. On January 10, apparentlyafter the reprimand of Cooney but before his suspension,O'Connor complained to Cassino that what happened toCooney was wrong, that Cassino did not know the wholestory, and that he was aware of the bad feelings that existedbetween Zeena and Cooney. O'Connor told Cassino that heshould not let the reprimand stick until he at least askedeverybody else in the meatroom what happened. Accordingto O'Connor, Cassino replied that that was a good idea; ithad not occurred to him, and he would do it.2'O'Connor also testified that he had an additional conver-sation with Cassino on January 13 in a coffeeshop acrossthe parking lot from store 10, when the two discussed thedischarge of Cooney.'9According to O'Connor, the discus-This somewhat sympathetic approach by Cassino is not inconsistentwith knowledge about Cooney's having signed a union card. After all, underCooney's testimony, when Cassino was told by Cooney about having signeda card, Cassino only replied that he was going to report it to higher manage-ment. It was higher management, specifically, David Gould, who made thesuspension decision.2* As will be seen below, Respondent takes the position that Cooney wasnot discharged until January 14.sion , as almost 2 hours long and continued to some extenteven after the two returned to the store. Cassino. O'Connorsaid. repeatedly remarked that it was too bad what hap-pened to Cooney, that Cooney was being considered to be amanager again, that things were looking good for him, thateverybody was liking him again. and that he was popularwith upper management. Then Cassino added. however,"[A]nd he had to go ahead and blow it by signing a unioncard." At that point Cassino referred to an incident occur-ring on January II between Cooney, Bachand, and Whit-ney (about which more will be related below) and said itwas because of that that Cooney was fired.'°Cassino admitted to O'Connor that he had seen Cooneyonce go to lunch with WhitneN, but denied that that was"why Cooney was fired." Continuing the conversation, Cas-sino admitted also to O'Connor that when Cassino toldCooney of his suspension, he never told him the reasonwhv, and Cassino admitted further that he did not evenknow why Cooney was suspended, that he was just trans-mitting the order from Harold Gould. Finally, still accord-ing to O'Connor, Cassino agreed with O'Connor that Coo-ney should not have been suspended, particularly in view ofthe fact that he was reprimanded for the same incident.Cassino. called by Respondent, acknowledged a conver-sation with O'Connor concerning Cooney, but placed it ei-ther the day of or the day after Cooney's suspension. Hefurther disputed O'Connor's assertion that the conversationlasted 2 hours, but admitted it may have lasted a half' hour,and further admitted that it was prompted by Cassino'scuriosity as to how O'Connor felt about Cooney's situation,since O'Connor was "very close" to Cooney. Cassino admit-ted that he "felt bad" about the whole thing. He denied,however, that he said that it was too bad that Cooney hadsigned a union card. and he related that he did not indicateto O'Connor that Cooney was discharged because he hadsigned a union card. He testified that he told O'Connor thatCooney was discharged for "insubordination" and his con-duct during the last few weeks and because of his attack on"my department manager and the head cutter."Cassino's recollection was unclear during his testimonyas to whether his conversation with O'Connor took placebefore or after the Cooney-Bachand encounter on BrownRoad. In any event, he could not recall discussing theBrown Road incident with O'Connor.I was impressed with O'Connor's testimony, since he ap-peared to be a person not given to exaggeration and dis-played a generally good recall of detail. Also, O'Connorwas the more believable because he was still employed byRespondent at the time of the hearing and conceivablymight have run some risk in testifying adversely to Respon-dent. Georgia Rug Mill, 131 NLRB 1304 (1961). Cassino'srecall was not as specific as O'Connor's, notwithstandingthe fact that he had admittedly initiated the coffeeshop con-versation with O'Connor out of his own curiosity. Further,I found his testimony generally less convincing. Accord-ingly, I credit O'Connor's version of Cassino's comments.The complaint alleges that Cassino's statement to O'Con-nor regarding Cooney's "blowing it" by signing a unionI O'Connor insisted on cross-examination that Cassino used the word"fired" although the discharge was not effectuated until January 14.387 DECISIONS OF NATIONAL ABOR RELATIONS BOARDcard independently violated Section 8(a)(1). Since I foundthat the statement was made as O'Connor testified, I findthat Respondent did in fact violate Section 8(a)( ) of theAct. The statement clearly threatens that signing a unioncard "blows" or jeopardizes employees' standings orchances with Respondent. Moreover, it at least implies Re-spondent's willingness to rely on union affiliation in mattersaffecting employee status changes. To this extent it alsoimplies to employees that Cooney's signing of a union cardalso played a part in his suspension. Such implication vio-lates Section 8(a)(1). Cf. Kranco, Inc., 228 NLRB 319(1977).Considering all the foregoing, I credit Cooney's testi-mony that he did reveal to Cassino at the reprimand inter-view that he had signed a union card." It is well settled thatif a trier of fact finds that the stated motive for discharge isfalse, he may infer that there is another motive and mayfurther infer that that motive is one the employer desires toconceal-an unlawful motive when the evidence and sur-rounding facts tend to reinforce that inference. SattuckDenn Mining Corporation (Iron King Branch) v. N. L. R. B.,362 F.2d 466, 470 (9th Cir. 1966). 1 find that the preponder-ance of credited evidence supports the conclusion I herebyreach, contrary to the testimony of Respondent's witnesses,that Cooney at the time of his reprimand advised Cassinoof his having signed a union card, that Cassino reported itto Harold Gould, that Harold Gould in turn reported it toDavid Gould, and that Cooney's reversal of his promanage-ment position vis-a-vis the Union was the motivating factorwhich resulted in the change of discipline from the alreadyimposed reprimand to his suspension. David Gould's self-serving denials of antiunion considerations in the suspen-sion are specifically not credited. The conclusion I herebyreach and the inferences drawn herein as to Respondent'sunlawful motivation are supported not only by Respon-dent's strong union animus but also by the absence of evi-dence of any examples of precedent for any such reversal ofalready determined and imposed discipline without newlydetermined facts or information, as well as the timing of thereversal so shortly after Cooney's revelation of his unionsupport. I infer that the logical effect of Cooney's suspen-sion was the discouragement of employees in their unionactivity.Accordingly, based on the above and in view of the unionanimus displayed by Respondent by its 8(a)(1) violationsfound herein, and its violations of Section 8(a)(3) and (I) ofthe Act found by the Board in Wonder Markets, Inc., supra,I conclude, in agreement with the position of the GeneralCounsel, that Cooney was suspended because of his havingSi While I have not credited Cooney in certain respects, "it is no reason forrefusing to accept everything that a witness says. because you do not believeall of it; nothing is more common in all kinds of judicial decisions than tobelieve some and not all." N.L.R.B. v. Universal Camera Corporation. 179F.2d 749, 754 (2d Cir. 1950).2 As stated in Shattuck Denn Mining Corporation v. N.L. R.B.. supra at470:Actual motive, a state of mind, being the question, it is seldom thatdirect evidence will be available that is not also self-serving. In suchcases the self-serving declaration is not conclusive: the trier of fact mayinfer motivation from the total circumstances proved. Otherwise no per-son accused of unlawful motive who took the stand and testified to alawful motive could be brought to book.signed a union card. Respondent. I find, thereby violatedSection 8(a)(3) and () in such suspension.8. The alleged unlawful discharge of James Cooney, Jr.It is undisputed that in the afternoon of January 11 Coo-ney met with Robert Whitney at a lounge in a HowardJohnson's on Route 9, where they talked for an hour or twoand then left to get "food stamps" for C('ooney. Subse-quently they returned to Howard Johnson's, where Whit-nev's car had been left. Upon letting Whitney out, Cooneyobserved head meatcutter Bachand making a U-turn onRoute 9 and yelled to him that he wanted to talk to him.Apparently he got no response3and then proceeded to fol-low Bachand. Bachand proceeded approximately a quarterof a mile on Route 9, until he came to a right-hand turn onBrown Road. which he took. He noted that Cooney's truckwas still behind him after he made the turn, so he stoppedand Cooney pulled in behind him. Both Cooney and Bac-hand got out of their vehicles.At this point the testimony of the witnesses to this inci-dent begins to differ. According to Cooney he asked Bac-hand if they could discuss what went on in the meatroomthe previous day and why Bachand was so sore at him thatday. Bachand refused to talk about it and then RobertWhitney pulled up in front of Bachand's vehicle andparked. He got out and engaged Bachand in discussion.According to Cooney, he walked away from Bachand, butonly after telling Bachand that if he did not want to discussit with him, he would "discuss it in court at a future date"and that he "would beat him to death in the courtroom."Whitney continued to talk with Bachand until some police-men34arrived and directed the three to leave.Whitney generally supports C(ooney's version. He testi-fied that he followed Cooney and Bachand to "help out"and be a witness to what Bachand might say. He testifiedthat there was loud shouting between Bachand and Cooneyat the time he arrived. Whitney entered the argument andadmittedly put his hands in his back pockets and daredBachand to hit him. He assertedly told Bachand, "I[You hitme and I'll bury you in court." At one point Whitney re-moved his coat and tossed it toward Cooney's truck, butprior to that point and before the police arrived, accordingto Whitney, Cooney walked away toward his truck. Theencounter lasted only a few minutes before the police ar-rived. Whitney said neither he nor Cooney issued anythreats to kill Bachand.Bachand's testimony is substantially different. He saidCooney did not say anything to him before Whitney ar-rived. When Whitney arrived he began asking Bachandhow it felt to have everyone in the meatroom hating himand telling him he was going to be losing his job and betaken to court. Whitney also blamed Bachand for his trou-ble with his wife and so forth. He also said that if the Uniondid not get in, Bachand along with Bob Zeena were "deadpeople." At this point Cooney added "you're going to bedead people." Cooney added, "Dead people don't talk.""t According to Bachand's testimony, he did not see Cooney until he laternoticed Cooney's truck directly behind him, but this was before he made hisU-turn."The police had been called by people in a nearby TV shop who hadnoted the heated nature of the conversation among the three.388 WONDER MARKETS, INC.Bachand asked Cooney if he was going to go shoot him,and Cooney replied affirmatively. Whitney invited him tohit him, and when Bachand responded that he had nogrudge against Whitney. Cooney then said. "Well, fightme." Bachand estimated that the encounter lasted about 5minutes and described it as very loud.There was one completely neutral witness to the encoun-ter between Bachand, Cooney. and Whitney on BrownRoad. That was David Gentile, the rubbishman who wascollecting in the area during the encounter. Gentile, pre-sented by Respondent, impressed me as a completely credi-ble witness. However, he was unable to elate much in theway of specific comments he overheard other than com-ments between Whitney"s and Bachand. Gentile testifiedthat he heard Whitney complain of being fired, and Bac-hand replied that he had only gotten temporarily laid off.Gentile further testified that Whitney took off his coat andinvited Bachand to hit him or just "touch me." It was Gen-tile's estimate that the encounter lasted about 10 minutes,and, contrary to Cooney's testimony, Gentile said Cooneydid not walk away from Bachand and Whitney before thepolice came, but Gentile did not hear anything Cooney mayhave said. According to Gentile, Bachand remained "cool"throughout the incident.Bachand reported the matter to Zeena, who reported it toDavid Gould. Later the same evening Respondent's secu-rity man, Ray Bousquet, Jr., interviewed Bachand at hishome and took a statement from him.6 He subsequentlyreported on the matter to David Gould and was presentwith David Gould when he met with Cooney on January12. Cooney testified that in that meeting with David Gouldthey discussed the incident of January 10 which culminatedin his suspension. David Gould accused him of having a"split personality," to which, Cooney testified, he replied,"If you mean by this whether I sign a union card or if Idon't sign a union card, that is up to you to decide." In histestimony on direct, Cooney did not refer to any discussionwith David Gould concerning the event on Brown Roadwith Bachand, but on crosss-examination he conceded thatthe matter was discussed with Gould and that Gould "indi-cated" that he considered the Brown Road incident to be a"serious matter." The meeting concluded with Gould advis-ing Cooney that the following Saturday he would knowwhat his decision would be. When Cooney telephoned Da-vid Gould on Saturday, January 14, he was told thatGould's decision was that Cooney would be better off work-ing somewhere else."David Gould's version of his conversation with Cooneyon January 12 puts considerably more emphasis on theBrown Road incident. According to Gould, Cooneyclaimed that he was at Brown Road to "protect" Bachand35 Gentile could not identify the participants in the January II encounteron Brown Road at the hearing. He described the participants as the "shortfella," who I conclude was Whitney, the "bearded one," who I conclude wasBachand, and the taller man, who I conclude was Cooney." The matter was also investigated by Sgt. Robert McGinley of theShrewsbury Police Department based on a complaint filed by Bachand onJanuary I, at 4:48 p.m. According to the report, Resp. Exh. 5, Bachand haddeclined to pursue the matter further after McGinley discussed the matterwith him following his investigation." A "Change of Status Report" on Cooney's discharge reflects that he wasterminated at the instruction of David Gould with cause "due to incidents ofthe past week." G.C. Exh. 8.from Whitney,' and he told Cooney that he could not"buy" that. A review of Cooney's record was conducted,and the meeting ended after about 45 minutes with DavidGould admittedly advising Cooney that "the first incident[with Zeena and Bachand] was bad enough and I'll have todo some real thinking about that but when the second inci-dent [the one on Brown Road], on top of that first one, thescales are weighed against" Cooney. While David Goulddenied that union considerations were involved in his deci-sion to discharge Cooney, he admitted, at least, that he wasaware that Cooney had asked to have union representationpresent for the meeting with him on January 12.It is the General Counsel's position, in short, that Cooneymade no threats to Bachand and that Cooney's dischargefor the Brown Road incident, like his earlier suspension,was based on union considerations and was violative ofSection 8(a)(3) of the Act. Conversely, Respondent arguesthat Cooney did issue a threat to Bachand on Brown Roadand that the termination of Cooney was based on his grossmisconduct, which threatened the physical safety and livesof his fellow employees and supervisors. Respondent urgesthat such termination was not unlawful under the Act, rely-ing primarily upon Corriveau & Routhier Cement Block, Inc.v. N.L.R.B., 410 F.2d 347 (lst Cir. 1969). In the cited case,the court, reversing the Board, found discharges of employ-ees based on threats to see other employees "down theroad" if they did not vote union were not unlawful underthe Act. The court therein stated, "Employers have no obli-gation to retain the type of man who threatens other em-ployees." Id. at 351.ConclusionConsidering the testimony of all witnesses to BrownRoad incident, I credit Bachand that Cooney made thethreats attributed to him. It is clear, and I find, that thefollowing of Bachand by Cooney and Whitney was at theleast provocative. Given Cooney's preexisting animositytoward Bachand for Bachand's part in Cooney's January 10reprimand, it is improbable that Cooney was merely inter-ested in following Bachand in order to have an informalchat with him. Moreover, Cooney's testimony, as well asWhitney's, that Cooney returned to his truck and was notpresent at all times during the exchanges between Whitneyand Bachand on Brown Road is contradicted by the oneneutral witness present, Gentile, whom I have credited. Ad-ditionally, Cooney's assertion that he did not pay attentionto what Whitney was saying to Bachand during the inci-dent because he "wasn't interested" was unconvincing andtaints his entire version of the affair. Under these circum-stances, and since Gentile described Bachand as remaining"cool" through the incident, and thus less excited than theother two, I find Bachand's version to be the most credible.Having concluded that Cooney made the threat attrib-uted to him by Bachand, the issue remains whether thatwas the basis of his discharge. While a discharge of Cooneyfor the threat made to Bachand on January I I may or maynot have been a valid basis for his discharge, I find it unnec-3a David Gould was substantially corroborated by Ray Bousquet regard-ing the interview with Cooney. However, Bousquet. who impressed me ascredible, did not refer in his testimony to Cooney's claim that he was presentto "protect" Bachand from Whitney.389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDessary to decide the point, for the testimony of DavidGould, supported by Ray Bousquet as well as Respondent's"Change of Status Report"39concerning Cooney's dis-charge, indisputably establishes that Respondent relied notonly on the Brown Road incident between Bachand andCooney but also on Cooney's earlier suspension. I have al-ready found that that earlier suspension was unlawful. It iswell established that it is sufficient to find a violation of theAct if a substantial or motivating ground for the termina-tion of an employee was for his union activity, notwith-standing that another valid cause for his discharge mayhave existed. See United Aircraft Corporation v. N.L.R.B.,440 F.2d 85 (2d Cir. 1971); S. A. Healy Company and/orTom M. Hess, Inc. v. N.L.R.B., 435 F.2d 314 (10th Cir.1970); N.L.R.B. v. Whitin Machine Works, 204 F.2d 883,885 (Ist Cir. 1953); KBM Electronics, Inc., t/a Carsounds,218 NLRB 1352 (1975). It follows, and I find, that since thedischarge of Cooney was not based solely on the threat toBachand, but also on Cooney's earlier suspension which inturn was based on unlawful union considerations, Cooney'sdischarge violated Section 8(a)(3) and (1) of the Act as al-leged in the complaint.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By suspending and discharging James Cooney. Jr.,thereby discouraging membership in the Union, Respon-dent has engaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8(a)(3) and (1) of theAct.4. By coercively interrogating employees regarding theirunion activities and sympathies; by conducting an "attitudesurvey" and establishing a hotline system or by otherwisesoliciting employee grievances and impliedly promising cor-rections; by increasing contributions to health insuranceand granting other benefits to induce employees to refrainfrom supporting the Union; by threatening to sell its storesif the Union was selected by its employees; by threateningemployees with loss of benefits if they selected the Union;and by threatening to discharge employees for their unionactivity and implying to employees that another employeewas discharged for union activity, Respondent interferedwith, restrained, and coerced its employees in the exerciseof the rights guaranteed them in Section 7 of the Act, andhas engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has committed violationsof Section 8(a)( 1) and (3) of the Act, I shall recommend thatit be required to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.9 G.C. Exh. 8. See fn. 34, above.Since I have found that Respondent discriminatorily sus-pended and terminated James Cooney, Jr., it will be recom-mended that Respondent be ordered to offer him immedi-ate and full reinstatement to his former job or, if it nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings that he may havesuffered from the time of his suspension to the date of Re-spondent's offer of reinstatement. The backpay for said em-ployee shall be computed in accordance with the formulaapproved in F. W. Woolworth Company, 90 NLRB 289(1950), with interest computed in the manner and amountprescribed in Florida Steel Corporation, 231 NLRB 651(1977).4In view of the broad cease-and-desist order found appro-priate by the Board in Wonder Markets, Inc., supra, involv-ing the same Respondent, and also because the violations ofthe Act by Respondent found herein strike at the heart ofemployee rights, I shall recommend that Respondent be or-dered to cease and desist from infringing in any manner onthe rights guaranteed its employees in Section 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (4th Cir.1941). Moreover, because Respondent's unfair labor prac-tices, particularly with respect to its survey extended to allits stores, as well as because of the highly integrated natureof Respondent's operations and its commonly administeredlabor policies found by the Board in Wonder Markets, Inc.,supra, I shall recommend that an appropriate notice beposted at each of its shores.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER4'The Respondent, Wonder Markets, Inc., Worcester andShrewsbury, Massachusetts, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Discouraging membership in Retail EmployeesUnion Local 1445, R.C.I.A., AFL-CIO, or any other labororganization, by discriminatorily suspending or terminatingemployees, or in any other manner discriminating againstthem with regard to their hire or tenure of employment orany term or condition of employment.(b) Coercively interrogating employees through attitudesurveys or otherwise concerning their union sentiments andactivities.(c) Soliciting employee grievances and concerns duringthe course of a union organizational campaign and implied-ly promising to act on such grievances or concerns in orderto induce employees to forego their union support.(d) Increasing health insurance contributions or grantingother benefits to employees to induce them to refrain fromsupporting a union."'See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716, 717 721(1962).41 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.390 WONDER MARKETS, INC(e) Threatening employees that the stores will be sold ifthey select a union to represent them.(f) Threatening employees with a loss of benefits if theyselect a union to represent them.(g) Threatening employees with discharge or other repri-sals for engaging in union activities.(h) Implying to employees that another employee wasdischarged for union activity.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer James Cooney, Jr., immediate and full rein-statement to his former job or, if his job no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for his lost earnings in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payments records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its offices and at each of its stores copies of theattached notice marked "Appendix."42Copies of said no-tice. on forms provided by the Regional Director for Re-gion 1, after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region , in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS AlSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not specifically found.*2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."391